DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-8, 10-14, and 18-31 of copending Application No. 17/174,078 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the only differences are the total cycle time and amount of Group 8-10 metal. The range of ≤ 30 minutes of 17/174,078 is within the range of ≤60 minutes in the instant application, and the range of 0.025 to 6 wt% in 17/174,078 is within the range of 0.001 to 6 wt% in the instant application. Thus, the instant claims are rendered obvious by the claims of Application 17/174,078.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, step V recites “contacting an additional quantity of the hydrocarbon-containing feed with fluidized regenerated and reduced catalyst particles…” However, it is not clear where the particles came from. Step (IVa) recites producing regenerated and reduced catalyst particles, but they are not recited as fluidized previously within the claim. Thus, it is unclear if the particles in step V are fluidized version of the particles of step IVa, or unrelated fluidized regenerated and reduced catalyst. 
For purposes of examination, the Examiner will interpret step V as using the regenerated and reduced catalyst particles produced in step IVa by fluidizing them for the reaction. Appropriate correction is respectfully requested.
With regard to claims 2-25, the claims are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14, 15, 17, and 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (US 8,653,317), alternatively in view of Kimura et al. (WO 2018/193668), and also in view of Rytter et al. (US 2002/0098976).
Publication US 2020/0038852 (cited on IDS of 22 June 2021) is used as the English-language equivalent of WO 2018/193668 below, and all citations are directed thereto.
With regard to claims 1, 3, and 21, Pierce teaches a method for dehydrogenation of paraffinic and/or alkyl aromatic hydrocarbons to olefinic and/or vinyl aromatic hydrocarbons (dehydrogenated hydrocarbons) (column 1, lines 14-16) comprising the following steps:
a) contacting a gaseous stream comprising at least one hydrocarbon with a catalyst to produce a dehydrogenated product (column 3, lines 23-26), hydrogen (column 17, claim 1) and a coked catalyst (column 9, lines 39-40), where the catalyst comprises platinum (Group 10 metal) on a support (column 2, lines 62-63). Pierce further teaches that the paraffinic hydrocarbons include C2-C6 branched and linear paraffins and that the alkyl aromatic compounds include C8-C10 alkylaromatic compounds (column 5, lines 9-15), that the reaction temperature is 500-800°C (column 7, lines 40-41), and that the time period for the reaction is 5 seconds (column 16, line 52), which are within the ranges of 300-900°C and 0.1 seconds to 2 minutes of instant claim 1.
	Pierce also teaches that the catalyst comprises 0.0005 to 0.05 wt% platinum (column 2, lines 61-62), which overlaps the range of 0.001 to 6 wt% Group 8-10 metal of instant claim 1. While Pierce does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
b) separating the gaseous stream and a spent catalyst stream from the effluent (column 8, lines 59-60).
c) contacting the spent catalyst with a regeneration fluid comprising an oxygen-containing gas to remove coke from the catalyst (produce a regenerated catalyst lean in coke) (column 9, lines 36-40). Pierce does not explicitly teach that the combustion also produces a combustion gas, however, because Pierce teaches the same step of regeneration by contacting a similar coked Pt catalyst with the same regeneration gas comprising an oxidant as claimed, one of ordinary skill in the art would reasonably conclude that the combustion of the coke of Pierce also produces a combustion gas, as claimed, absent any evidence to the contrary. 
d) separating a combustion product gas stream (column 10, lines 1-3) and a regenerated catalyst stream (column 10, lines 7-10).
e) returning the regenerated catalyst to the reactor (column 9, lines 41-42) where the alkylaromatic hydrocarbon is again introduced to the catalyst (contacting an additional quantity of hydrocarbon-containing feed with the regenerated catalyst). Pierce further teaches that the cycle is repeated (column 16, lines 60-62), which means that the returning of the catalyst to the reactor produces a re-coked catalyst and additional product and hydrogen, as claimed. 
	Pierce is silent with regard to the hydrocarbon partial pressure. However, Pierce teaches that the total reaction pressure is 3.7 to 64.7 psia (25.5 to 446 kPaa) (column 7, lines 49-51) and teaches that the feed may comprise only hydrocarbons (column 16, lines 35-36). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the partial pressure of the hydrocarbon feed is equivalent to the total pressure of the reaction in Pierce when the feed is only hydrocarbons, because the only gas present to pressurize the reaction is the hydrocarbons in the feed, absent any evidence to the contrary. This is within the range of at least 20 kPaa of instant claim 1. 
	Alternatively, Pierce is silent with regard to the hydrocarbon partial pressure.
Kimura teaches a method for dehydrogenation of paraffins and regeneration of a dehydrogenation catalyst (paragraph [0011]) where the catalyst comprises platinum on a support (paragraph [0037]). Kimura further teaches that the partial pressure of the hydrocarbon in the dehydrogenation reaction is 0.005 MPa to 1 MPa (5 to 1000 kPa), in order to enhance the conversion rate and reduce the size of the reactor with respect to the flow rate (paragraphs [0029]-[0030]). This overlaps the range of at least 20 kPa of instant claim 1. While Kimura does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a hydrocarbon partial pressure of 0.005 MPa to 1 MPa as taught by Kimura in the reaction of Pierce, because each of Pierce and Kimura teach a dehydrogenation reaction of paraffins with a catalyst comprising platinum on a support, and Kimura teaches that using a hydrocarbon partial pressure of 0.005 MPa to 1 MPa enhances the conversion rate and reduces the size of the reactor with respect to the flow rate (paragraphs [0029]-[0030]).
Pierce fails to teach a calcined hydrotalcite support. 
Rytter teaches a method for dehydrogenation of paraffins to olefins (paragraph [0003]) comprising a catalyst comprising a group VIII metal on a support (paragraph [0023]) where the support is a calcined hydrotalcite support (paragraph [0002]) (instant claim 21). Rytter further teaches that the catalyst comprising the calcined hydrotalcite support provides improved catalytic activity and increased catalyst life time by preventing irreversible deactivation (paragraph [0009]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the catalyst comprising Group VIII metal and calcined hydrotalcite of Rytter in the method of Pierce, because Pierce and Rytter each teach dehydrogenation of paraffins with a catalyst comprising a support and Group VIII metal, and Rytter teaches that the catalyst also comprising a calcined hydrotalcite support provides improved catalytic activity and increased catalyst life time (paragraph [0009]).
Pierce is silent with regard to a reduction step after the combustion step.
Rytter teaches a method for dehydrogenation of paraffins to olefins (paragraph [0003]) comprising a catalyst comprising a group VIII metal on a support (paragraph [0023]). Rytter further teaches regeneration of the catalyst by burning off the coke with an oxygen-containing gas, and then subjecting the catalyst to a reduction treatment for 1 minute to 10 hours (paragraph [0053]). This overlaps the range of 1 second to thirty minutes of instant claim 1. While Rytter does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to add the reduction step of Rytter to the process of Pierce, because Pierce in view of Rytter teaches a catalyst comprising a Group VIII metal on a calcined hydrotalcite support in dehydrogenation of paraffins, and Rytter teaches that when regenerating this catalyst after dehydrogenation, a reduction step as recited above is performed to restore the original characteristics of the catalyst (paragraph [0054]).
Pierce teaches that the total time for reaction, nitrogen flow, and regeneration is 40 minutes and 30 seconds (column 16, lines 46-57) and Rytter teaches that the reduction comprises 1 minute to 10 hours. This is a total time of 41 minutes and 30 seconds to 10 hours, 40 minutes, and 30 seconds, which overlaps the total time of ≤ 60 minutes of instant claim 1 and from 1 minute to 45 minutes of instant claim 3. While Pierce in view of Rytter does not teach the exact ranges as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
With regard to claim 2, Rytter teaches that the reducing takes place at 300 to 700°C (paragraph [0053]), which overlaps the range of 550 to 900°C of instant claim 2. While Rytter does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
With regard to claims 4 and 5, Rytter teaches that the calcined hydrotalcite has the formula Mg(Al)O. For every 1 g of MgAlO, there is 0.36 g Mg, which is equivalent to 36 wt% magnesium. This is within the range of ≥ 3 wt% Group 2 metal of instant claim 5.
Pierce teaches that the reactor may further comprise inert gases including steam (column 8, lines 5-7).
Pierce is silent with regard to the amount of steam in the reaction feed.
Kimura teaches a method for dehydrogenation of paraffins and regeneration of a dehydrogenation catalyst (paragraph [0011]) where the catalyst comprises platinum on a support (paragraph [0037]). Kimura further teaches that the feed comprises a ratio of 1 mol hydrocarbon to 5.3 mol nitrogen (see Examples, pages 5-7). Kimura also teaches that the feed comprises a ratio of 1 mol hydrocarbon to 1-10 mol steam (paragraphs [0031]-[0032]). Thus, the feed comprises 13.7 mol% to 61.7 mol% steam, and using the ideal gas law, 13.7 to 61.7 vol% steam as well. This overlaps the range of 0.1 to 50 vol% of instant claims 4 and 5. While Kimura does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Kimura further teaches that including steam in the feed in the amounts above may suppress deterioration of the activity of the catalyst (paragraph [0032]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use an amount of 13.7 to 61.7 vol% steam as taught by Kimura in the feed of Pierce, because Pierce and Kimura each teach a dehydrogenation reaction comprising dehydrogenation of paraffins with a catalyst comprising platinum on a support, and Kimura teaches that including steam in the feed may suppress deterioration of the activity of the catalyst (paragraph [0032]).
With regard to claim 6, Pierce teaches that steam is preferably not used in the reaction (column 8, line 11). This is equivalent to an absence of steam as claimed.
With regard to claim 7, Pierce teaches that the feed can comprise solely paraffins (column 5, lines 7-9) where the paraffin can be propane (column 10, line 21). When the feed is only propane, it is 100 vol% propane, which is within the range of ≥ 80 vol% of instant claim 7. Pierce teaches a total pressure of 3.7 to 64.7 psia (25.5 to 446 kPaa) (column 7, lines 49-51) or Kimura teaches a partial pressure of 0.005 MPa to 1 MPa (5 to 1000 kPa) (paragraphs [0029]-[0030]), which each overlap the range of at least 100 kPaa of instant claim 7. While Pierce or alternatively Kimura does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Pierce further teaches that the selectivity is greater than 99% (column 6, lines 57-58). This is within the range of ≥ 75% of instant claim 7. Pierce in view of Kimura is silent with regard to the yield. However, Pierce in view of Kimura teaches a similar process of dehydrogenation with a similar catalyst comprising platinum on a support at similar temperatures and pressures and for a similar length of time, where the process has a similar selectivity. Thus, one of ordinary skill in the art would reasonably expect that the process of Pierce in view of Kimura would produce a similar result of a yield of at least 52%, as claimed, absent any evidence to the contrary.
With regard to claim 8, Pierce teaches that the reaction takes place at 600°C (column 16, line 47), which is within the range of 550-900°C of instant claim 8. 
With regard to claim 9, Pierce teaches that the regeneration takes place at 700°C (column 16, line 57), which is within the range of 600-1,100°C of instant claim 9.
With regard to claim 10, Pierce further teaches that the catalyst comprises tin, germanium, indium, or gallium (column 2, line 47). 
With regard to claim 11, Pierce further teaches that the catalyst comprises 0.1 to 1 wt% alkali metal which can be potassium (column 2, lines 64-65), which is within the range of up to 5 wt% of instant claim 11. 
	With regard to claim 12, Pierce teaches that the reaction time is 5 seconds (column 16, line 52) and that the catalyst to feed ratio is 5 to 100 (column 7, lines 65-66). These are within the ranges of 0.1 seconds to 1.5 minutes and a ratio of 1 to 150 of instant claim 12.
	With regard to claim 14, Pierce teaches that the reactor is a riser or downer reactor (column 8, line 27).
	With regard to claim 15, Pierce teaches that a portion of the catalyst is regenerated and a portion is recycled back to the dehydrogenation reactor without regeneration (column 9, lines 42-45).
	With regard to claim 17, Pierce teaches that the regenerated catalyst supplies heat to the reactor, and that regenerated catalyst may be mixed with spent catalyst within the reactor (column 9, lines 42-47). This is equivalent to supplying heat to the catalyst particles within the conversion zone as claimed. 
	With regard to claim 19, Pierce teaches that the catalyst is maintained in Geldart A fluidization (column 10, line 29).
	With regard to claims 20-25, Rytter teaches that the support is calcined hydrotalcite (instant claims 21 and 25), which has the formula Mg(Al)O. For every 1 g of MgAlO, there is 0.36 g Mg, which is equivalent to 36 wt% magnesium. This is within the range of ≥ 3 wt% Group 2 metal of instant claims 20 and 23, and the range of ≥ 11 wt% of instant claim 24. Rytter also teaches that the temperature of the reduction (step IVA) is 300 to 700°C (paragraph [0053]), which overlaps the ranges of 620 to 900°C of instant claims 22 and 23 and 650 to 900°C of instant claims 24 and 25. Rytter additionally teaches that the time period for reduction is 1 minute to 10 hours (paragraph [0053]). This overlaps the ranges of 1 second to 10 minutes of instant claim 22 and 1 second to 5 minutes of instant claims 23-25. While Rytter does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Pierce in view of Rytter also teaches that the total cycle time is 41 minutes and 30 seconds to 10 hours, 40 minutes, and 30 seconds, which overlaps the total time of ≤ 45 minutes of instant claims 23-25. While Pierce in view of Rytter does not teach the exact range as claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (US 8,653,317), alternatively in view of Kimura et al. (WO 2018/193668), and also in view of Rytter et al. (US 2002/0098976) as applied to claim 1 above, and further in view of Pretz et al. (US 2016/0272559).
With regard to claim 13, Pierce teaches that the reaction requires a short contact time which can be accomplished by way of a number of known reactor designs (column 8, lines 25-27).
Pierce does not specify that the reactor design is a turbulent bed.
Pretz teaches dehydrogenation of alkanes and alkylaromatics in a turbulent bed (paragraph [0003]). Pretz further teaches that turbulent bed reactors have the advantage of being able to carry out dehydrogenation at minimal reaction times (paragraph [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a turbulent bed as the reactor design of Pierce, because Pierce and Pretz each teach dehydrogenation of alkanes and alkyl aromatics in a reactor with short contact times, Pierce teaches that a number of known reactor designs can be used for the reactor, and Pretz teaches that a turbulent bed is a known reactor design suitable for performing dehydrogenation at short contact times (paragraph [0003]).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (US 8,653,317), alternatively in view of Kimura et al. (WO 2018/193668), and also in view of Rytter et al. (US 2002/0098976) as applied to claim 1 above, and further in view of Herber et al. (US 4,806,624).
With regard to claim 16, Pierce teaches the following steps:
a) continuously removing spent catalyst from the reactor (column 9, lines 62-63). Thus, catalyst is removed during contact of the feed with catalyst particles as claimed.
b) heating the catalyst by combustion (column 10, lines 7-8).
c) recycling the heated catalyst to the reactor with the hydrocarbon feed (column 10, lines 14-16).
	Pierce does not specifically teach heating the regenerated catalyst by indirect heat transfer.
Herber teaches dehydrogenation of hydrocarbons (column 1, lines 7-8). Herber further teaches that it is known to heat the catalyst by indirect heat exchange, which counteracts the cooling effect of the reaction to allow it to proceed at an acceptable rate (column 1, lines 53-58).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to heat the catalyst particles of Pierce as taught by Herber by indirect heat exchange, because Pierce teaches that the catalyst particles are heated, and Herber teaches that indirect heat exchange counteracts the cooling effect of the endothermic reaction, allowing it to proceed at an acceptable pace (column 1, lines 53-58).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pierce et al. (US 8,653,317), alternatively in view of Kimura et al. (WO 2018/193668), and also in view of Rytter et al. (US 2002/0098976) as applied to claim 1 above, and further as evidenced by Sande et al. (Fine Mesh Computational Fluid Dynamics Study).
With regard to claim 18, Pierce teaches that the catalyst is maintained in Geldart A fluidization (column 10, line 29), which is known by Sande to have a particle density of less than 1400 kg/m3 (1.4 g/cm3) (page 2623, column 1, first paragraph). This overlaps the range of 0.5 to 3 g/cm3 of instant claim 18. It is well known that overlapping ranges are prima facie obvious, see MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772